DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 2.	Applicant’s response file don May 27, 2021 have been considered. In the response, applicant has elected the subcombination comprised of claims 1-14 without traverse; Claims 15-20 have been canceled; New claims 21-26 have been added.  Claims 1-14, and 21-26 are pending. 

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, 8-11, and 21-24  are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al. (U.S. 2019/0238525 A1), hereinafter “Padmanabhan”, in view of Gauld (U.S. 2018/0247320 A1).
Referring to claims 1, 8, 21:
	 	Padmanabhan teaches:
                      A computer-implemented method for data verification on a blockchain, the method comprising (see Padmanabhan, fig. 4, fig. 1A): 
  generating an entity data block on an entity data blockchain responsive to a data event, the entity data block having a corresponding class of service (see Padmanabhan, fig. 4, 405 ‘receiving a request to add a new block to a blockchain’; [0127] ‘Each node is assigned a weight that its vote will be given, for example, based on domain (general) knowledge about the transactions, or types of transactions [i.e., class of service ]’); 
based on domain (general) knowledge about the transactions, or types of transactions [i.e., class of service ]’); 
receiving votes on whether to verily the entity data block from one or more of the verification nodes (see Padmanabhan, fig. 4, 410 ‘receiving from each of one or more of a plurality of nodes in a peer-to-peer network a weighted vote to add the new block to the blockchain, responsive to request’); 
weighting each received vote based on the class of service associated with the verification node that provided the vote to obtain a weighted vote for each received vote (see Padmanabhan, [0127] ‘Each node is assigned a weight that its vote will be given, for example, based on domain (general) knowledge about the transactions, or types of transactions [i.e., where ‘Each node is assigned a weight …based on domain (general) knowledge about the transactions, or types of transactions’ corresponding to ‘the class of service associated with the verification node’],’; [0128] ‘the parties in the consortium agree upon the weight, w, to assign each node in the consortium, for example, based on a party's domain knowledge, and/or other criteria’); 
calculating a verification score based on the weighted votes (see Padmanabhan, fig. 4, 415 ‘validating the request to add the new block to the blockchain when a sum of the received weighted votes exceeds a threshold’; [0138] ‘validating the 
request to add the new block to the blockchain when a sum of the received weighted votes exceeds a threshold.’); 
determining whether the verification score exceeds a verification threshold (see Padmanabhan, fig. 4, 415 ‘validating the request to add the new block to the blockchain when a sum of the received weighted votes exceeds a threshold’; [0138]); and 
validating the entity data block on the blockchain if the verification score exceeds the verification threshold (see Padmanabhan, fig. 4, 440 ‘adding the new block to the 
Padmanabhan discloses weighting each received vote based on the class of service associated with the verification node that provided the vote to obtain a weighted vote for each received vote (see Padmanabhan, [0127] ‘Each node is assigned a weight that its vote will be given, for example, based on domain (general) knowledge about the transactions, or types of transactions [i.e., where ‘Each node is assigned a weight …based on domain (general) knowledge about the transactions, or types of transactions’ corresponding to ‘the class of service associated with the verification node’],’; [0128] ‘the parties in the consortium agree upon the weight, w, to assign each node in the consortium, for example, based on a party's domain knowledge, and/or other criteria’).   However, Padmanabhan does not explicitly disclose weighting each received note based on a relationship between the corresponding class of service of the entity data block and the class of service associated with the verification node.
Gauld discloses weighting each received note based on a relationship between the corresponding class of service of the entity data block and the class of service associated with the verification node (see Gauld, [0011] ‘the machines reach consensus about the data in the blockchain.;’  [0037] ‘The central administrator 114 may facilitate transactions [i.e., where ‘transactions’ corresponding to ‘the class of service of the entity data block’ ] between consumers 102 and retailers 104’; [0025] ‘known user nodes, such as nodes operated by retailers or service providers [i.e., where ‘notes operated by retailers’ corresponding to ‘the class of service associated with the verification node’ ], may be given a greater weight [i.e., weighting each received note based on a relationship between the corresponding class of service of the entity data block and the class of service associated with the verification node ] in verifying transactions [i.e., where ‘transactions’ corresponding to ‘the class of service of the entity data block’ ] than unknown user nodes.’)
It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Gauld into the system of Padmanabhan such that weighting each received note based on a relationship between the corresponding class of service of the entity data block and the class of 
Referring to claims 2, 9, 22:
		Padmanabhan and Gauld further disclose:
		the corresponding class of service of the entity data block includes at least one of an educational class, a work history class, a skills class, a financial information class, a community service class, and a public record class (see Padmanabhan, [0077] ‘financial transaction… ownership information… educational transcripts’); and 
           the associated class of service for a verification node includes at least one of an educational institution class, an employer class, a certification body class, a financial institution class, a community service institution class, and a governmental entity class (see Padmanabhan, [0077] ‘financial transaction… ownership information… educational transcripts’; [0164] ‘a hospital or an insurance provider’; [0186] ‘a bank’).
Referring to claims 3, 10, 23:
		Padmanabhan and Gauld further disclose:
           the data event corresponds to an entity having an entity type, where the entity type comprises one of an educational institution, an employer entity, a certification body, a community service institution, and a governmental entity (see Padmanabhan, [0052] ‘an entity is selected from the group consisting of…”); and 
           the class of service of the entity data block corresponds to the entity type of the entity to which the data event corresponds, where the class of service comprises one of the educational class, the work history class, the skills class, the community service class, and the public service class (see Padmanabhan, [0077] ‘financial transaction… ownership information… educational transcripts’).
Referring to claims 4, 11, 24:
		Padmanabhan and Gauld further disclose:
           where the step of weighting each received vote based on a relationship between the corresponding class of service of the entity data block and the class of weighted votes exceeds a threshold’; [0138] ‘validating the 
request to add the new block to the blockchain when a sum of the received weighted votes exceeds a threshold.’).

5.	Claims 5-7, 12-14, and 25-26  are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al. (U.S. 2019/0238525 A1), in view of Gauld (U.S. 2018/0247320 A1), further in view of Christidis et al. (U.S. 2018/0121909 A1), hereinafter “Chrisidis”.
Referring to claims 5, 12, 25:
		Padmanabhan and Gauld further disclose:
           submitting an entity data block to the cluster of verification nodes, the entity data block having an associated class of service, for voting by the verification nodes on whether to accept the candidate verification node to the cluster of verification nodes (see Padmanabhan, fig. 4, 410 ‘receiving from each of one or more of a plurality of nodes in a peer-to-peer network a weighted vote to add the new block to the blockchain, responsive to request’; [0127] ‘Each node is assigned a weight that its vote will be given, for example, based on domain (general) knowledge about the transactions, or types of transactions [i.e., class of service ]’); 
receiving node acceptance votes on whether to accept the candidate verification node from one or more of the verification nodes of the cluster of verification nodes (see Padmanabhan, fig. 4, 410 ‘receiving from each of one or more of a plurality of nodes in a peer-to-peer network a weighted vote to add the new block to the blockchain, responsive to request’); 
weight that its vote will be given, for example, based on domain (general) knowledge about the transactions, or types of transactions [i.e., where ‘Each node is assigned a weight …based on domain (general) knowledge about the transactions, or types of transactions’ corresponding to ‘the class of service associated with the verification node’],’; [0128] ‘the parties in the consortium agree upon the weight, w, to assign each node in the consortium, for example, based on a party's domain knowledge, and/or other criteria’. AND Gauld, [0011] ‘the machines reach consensus about the data in the blockchain.;’  [0037] ‘The central administrator 114 may facilitate transactions [i.e., where ‘transactions’ corresponding to ‘the class of service of the entity data block’ ] between consumers 102 and retailers 104’; [0025] ‘known user nodes, such as nodes operated by retailers or service providers [i.e., where ‘notes operated by retailers’ corresponding to ‘the class of service associated with the verification node’ ], may be given a greater weight [i.e., weighting each received note based on a relationship between the corresponding class of service of the entity data block and the class of service associated with the verification node ] in verifying transactions [i.e., where ‘transactions’ corresponding to ‘the class of service of the entity data block’ ] than unknown user nodes.’); 
calculating a node acceptance score based on the weighted node acceptance votes (see Padmanabhan, fig. 4, 415 ‘validating the request to add the new block to the blockchain when a sum of the received weighted votes exceeds a threshold’; [0138] ‘validating the request to add the new block to the blockchain when a sum of the received weighted votes exceeds a threshold.’); 
 determining whether the node acceptance score exceeds a node acceptance threshold (see Padmanabhan, fig. 4, 415 ‘validating the request to add the new block to the blockchain when a sum of the received weighted votes exceeds a threshold’; [0138]); and 

adding the entity data block to on the blockchain if the node acceptance score exceeds the node acceptance threshold (see Padmanabhan, fig. 4, 440 ‘adding the new block to the blockchain, responsive to the validation of the request to add the new block to the blockchain’).
It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Gauld into the system of Padmanabhan such that weighting each received note based on a relationship between the corresponding class of service of the entity data block and the class of service associated with the verification node.  Padmanabhan teaches "systems, methods, and apparatuses for implementing distributed ledger technology in a cloud based computing environment.” (see Padmanabhan, [0037]). Therefore, Gauld’s teaching could enhance the system of Padmanabhan,  because Gauld teaches “methods for interacting with a consumer ledger.” (see Gauld, [0002]). 
Padmanabhan discloses an entity data block (see Padmanabhan, fig. 4, 410 ‘receiving from each of one or more of a plurality of nodes in a peer-to-peer network a weighted vote to add the new block to the blockchain, responsive to request’). However, Padmanabhan does not disclose a candidate verification node. 
Christidis disclose the candidate verification node (see Christidis, fig. 5, 522; [0033] ‘At 522, the identified at least one additional validator node may be added to the subset, for example, by PBMS 108.’)
It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Christidis into the system of Padmanabhan to add a candidate verification node by using weighted vote.  Padmanabhan teaches "systems, methods, and apparatuses for implementing distributed ledger technology in a cloud based computing environment.” (see Padmanabhan, [0037]). Therefore, Christidis’s teaching could enhance the system of Padmanabhan, such that 
Referring to claims 6, 13:
	Padmanabhan, Gauld, and Christidis further disclose:
	the class of service for the candidate verification node and each of the cluster of verification nodes includes at least one of an educational institution class, an employer class, a certification body class, a financial institution class, a community service institution class, and a governmental entity class (see Padmanabhan, [0077] ‘financial transaction… ownership information… educational transcripts’; [0164] ‘a hospital or an insurance provider’; [0186] ‘a bank’).
Referring to claims 7, 14, 26:
	Padmanabhan, Gauld, and Christidis further disclose:
           where the step of weighting each received node acceptance vote based on a relationship between the class of service of the candidate verification node and the class of service associated with the verification node that provided the node acceptance vote to obtain a weighted node acceptance vote for each received node acceptance vote includes: combining the weighting of each received node acceptance vote based on the relationship between the class of service of the candidate verification node and the class of service associated with the verification node that provided the node acceptance vote with a predetermined base acceptance node weight of the verification node that provided the node acceptance vote to obtain the weighted node acceptance vote for each received node acceptance vote (see Padmanabhan, fig. 4, 415 ‘validating the request to add the new block to the blockchain when a sum of the received weighted votes exceeds a threshold’; [0138] ‘validating the request to add the new block to the blockchain when a sum of the received weighted votes exceeds a threshold.’).
 
Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

(b)	MAZZARELLA; Joseph R.( US 20210050993 A1) disclose consensus-based voting for network member identification employing blockchain-based identity signature mechanisms;
(c)	WALTERS; Austin Grant et al.( US 20200160340 A1) disclose distributed fraud detection system within mesh networks;
(d)	Bistram; Adam T.( US 20190394267 A1) disclose dynamic voting nodes in blockchain networks;
(e)	WALID; Anwar et al.( US 20200192770 A1) disclose hierarchical weighted consensus for permissioned blockchains;
(f)	INOKUCHI; Masaki et al.( US 20200007558 A1) disclose information verification system, information verification device, method and program;
(g)	Ma; Moses T.( US 20180285996 A1) disclose methods and system for managing intellectual property using a blockchain.

 	7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571) 272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/PEILIANG PAN/
Examiner, Art Unit 2492

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492